DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 04/28/2022 have been entered.
Per the 04/28/2022 amendment:
Claims 1-9, 11-13 and 15-20 are currently amended.
Claims 10 and 14 are cancelled.
Claims 1-9, 11-13 and 15-20 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 7-9 of Remarks, filed 04/28/2022, with respect to 103 rejections have been fully considered and are persuasive.  The rejections of Claims 1-9, 11-13 and 15-20 have been withdrawn. 

Allowable Subject Matter

Claims 1-9, 11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “the second request message, as a request for the scheduling resource, requests a reservation for the M2M entity or requests a periodic notification based on the time period”, overcomes previously cited prior art by including a step not present in the prior art of record. Prior art Wang discloses a time window, but this time window is not analogous to the instant “time period.” The time period is created in response to the first request, whereas the time window in Wang is already created when the request is received. Further, the time period is then exclusively reserved by the second request in the instant Claim 1. The time period of Wang is not exclusively reserved for the requesting entity. In fact, Wang does not disclose the second request at all. Finally, the alternative limitation regarding a periodic notification based on the time period is different than the notifications disclosed in Wang which are sent during the time window based on various criteria, and are not necessarily “periodic.”
	For these reasons, applicant has successful distinguished Independent Claim 1 over the prior art of record. An updated search was performed, and no combination of art was found that would read upon Claim 1 as amended. Independent Claims 9 and 18 are amended to disclose substantially similar scope, and would be allowable for the same reasons discussed above. Claims 2-8, 11-13, 15-17 and 19-20 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412